Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2018/0192450) in view of Lee (US Patent Application Publication 2016/0034887).

Regarding Claims 1, 9 and 17 Huang disclosed a system /method / instructions for extending a datalink layer from a local device to a remote device comprising (see fig. 2, [0006] wireless communication systems including a wearable device, a base station, and a companion cellular phone):
a datalink layer interface configured to establish a datalink layer communication channel between the local device and the remote device and to communicate between the local device and the remote device via the established datalink layer communication channel to process a request for generating a cellular data channel over the established datalink layer communication channel (see [0061] The process 600 may start at interaction 611.  At interaction 611, a first link, e.g., the link 102 as shown in FIG. 1, may be established between the device 601 and the device 603.)

a local cellular interface translator (see fig., 5, 505, section 5057 communication manager) configured to generate the cellular data channel over the established datalink layer communication channel and to transmit cellular communication data between the local cellular interface translator of the local device and (see [0065] At interaction 631, the device 601 may start to communicate with the device 605 following the second link. At interaction 633, the device 601 may turn off the communication interface for the first link.  In some embodiments, the interaction 633 may be performed before the interaction 631, hence, the device 601 may turn off the communication interface for the first link before communicating the traffic with the device 605.  In some other embodiments, the interaction 633 may be performed after the interaction 631, hence, the device 601 may turn off the communication interface for the first link after communicating the traffic with the device 605 has started. See also [0056] The process 500 may start at interaction 521 (cellular communication data between a local cellular interface translator of the local device) .  At interaction 521, the companion cellular phone 505 may be disconnected from the wearable device 501.  At interaction 523, the communication manager 5017 within the wearable device 501 may turn on the first communication interface 5011. )
a remote cellular interface translator ( see fig. 5, 501, section 5017 communication manager) of the remote device via the cellular data channel generated over the datalink layer communication channel ( see [0064] At interaction 627, the 
Haung fail to specifically point out the local cellular interface translator being configured to communicate local resource data at least comprising the  (SIM) information from a local SIM of the local device to the remote cellular interface translator via the cellular data channel the local resource data being retrieved from the cellular communication hardware system of the local device and useable by the remote cellular interface translator for communication with an application executable on the remote device such that the remote device does not utilize a remote (SIM) to communicate the cellular communication data the remote device does not utilize a remote subscriber identity module (SIM) to communicate the communication data that is communicated between the cellular communication hardware system and a cellular network for providing cellular connectivity to the application executable on the remote device;  a remote cellular interface translator, for communication of the cellular communication data between the remote cellular interface translator and the application using local subscriber identity module (SIM) information of the local device as claimed.
However Lee teaches the local cellular interface translator being configured to communicate local resource data at least comprising the  (SIM) information from a local 
Lee teaches a remote cellular interface translator, for communication of the cellular communication data between the remote cellular interface translator and the application using local subscriber identity module (SIM) information (see [0167] Upon success of the linkage with the second terminal 100Av ( via the used SIM information to establish connection), the second terminal 100A can switch to the ON state or activated state.  As described above, the payment application can be run in the background to access the payment server 500. See also [0164] the second terminal 100A is activated to gain wireless access to the payment server 500, and the payment application installed in the second terminal 100A may be automatically executed. This reads on cellular communication data between the remote cellular interface translator and the application using local (SIM) information. see also fig. 2, see[0112] FIG. 2 is a view illustrating a wireless communication system in which a wearable device may operate)

Regarding Claims 2, 10 and 18 Huang in view of Lee discloses everything as applied above (see claims 1, 9 and 17).
wherein the local cellular interface translator is further configured to receive a call request from the remote cellular interface translator via the cellular data channel and to communicate voice data between the cellular communication hardware system of the local device and the remote cellular interface translator of the remote device via the cellular data channel generated over the datalink layer communication channel, the cellular communication hardware system of the local device communicating the voice data with a cellular network external to the local device(see fig. 5-6, see [0065] At interaction 629, the device 605 may send the determination to communicate on the second link to the device 601.  At interaction 631, the device 601 may start to communicate with the device 605 following the second link. See section 611, local device 601 communicating with an external cellular network. See also [0057] at interaction 535, the wearable device 501 may send data uplink to the base station 503.  At interaction 537, the base station 503 may send data uplink to the cloud server 5071.)
Regarding Claims 3, 11 and 19 Huang in view of Lee discloses everything as applied above (see claims 1, 9 and 17).

Regarding Claims 4 and 12 Huang in view of Lee discloses everything as applied above (see claims 3 and 12).
wherein the local cellular interface translator is further configured to communicate voice data between the cellular communication hardware system of the local device and the remote cellular interface translator of the remote device via the cellular data channel generated over the datalink layer communication channel, the cellular communication hardware system of the local device communicating the voice data with a cellular network external to the local device ( see fig. 5, see [0055-59] At interaction 533, the base station 503 may send data downlink to the wearable device 501. Communications shown in interactions 531-537 and/or interactions 541-547 may use cellular links and may consume more power for the wearable device 501.  The communication manager 5017 and the communication manager 5057, individually or in 
Regarding Claims 5, 13 and 20 Huang in view of Lee discloses everything as applied above (see claims 1, 9 and 17).
wherein the local cellular interface translator is further configured to receive a request for the local resource data from the remote cellular interface translator at the local cellular interface translator via the cellular data channel and to communicate the local resource data responsive to the request ( see fig. 5, see [0055-59] The wearable device 501 may include a first communication interface 5011, which may be a cellular modem, and a second communication interface 5015, which may be a Bluetooth.RTM.  modem.  In addition, the wearable device 501 may include a communication manager 5017.  The companion cellular phone 505 may include a first communication interface 5051, which may be a cellular modem, a second communication interface 5055, which may be a Bluetooth.RTM.  modem.  In addition, the wearable device 505 may include a communication manager 5057. The process 500 may start at interaction 521.  At interaction 521, the companion cellular phone 505 may be disconnected from the wearable device 501.  At interaction 523, the communication manager 5017 within the wearable device 501 may turn on the first communication interface 5011. The devices communicate data and request)
Regarding Claims 6 and 14 Huang in view of Lee discloses everything as applied above (see claims 5 and 13).

Regarding Claims 7 and 15 Huang in view of Lee discloses everything as applied above (see claims 1 and 9).
wherein the datalink layer communication channel is established via a BlueTooth communication protocol ( see [0027] or example, the link 102 may use a wireless cellular technology, the link 104 may use a different wireless technology, such as Bluetooth.RTM.,)
Regarding Claims 8 and 16 Huang in view of Lee discloses everything as applied above (see claims 1 and 9).
wherein the datalink layer communication channel is established via Wi-Fi( see [0042] the wearable device 201 may include two communication interfaces, e.g., a Bluetooth.RTM.  modem and a cellular modem.  In some other embodiments, there may be other forms of wireless or wired communication interfaces for the wearable device.  For example, instead of having a Bluetooth.RTM. modem, the wearable device 201 may 
Regarding Claim 21 Huang in view of Lee discloses everything as applied above (see claim 1).
wherein both the cellular communication data is formatted for cellular communications through a cellular interface( see [0061] The process 600 may start at interaction 611.  At interaction 611, a first link, e.g., the link 102 as shown in FIG. 1, may be established between the device 601 and the device 603)
Regarding Claim 22 Huang in view of Lee discloses everything as applied above (see claim 1).
wherein the local cellular interface translator is further configured to transmit the cellular communication data between the local cellular interface translator of the local device and the remote cellular interface translator of the remote device via the cellular data channel generated over the datalink layer communication channel for communication of the cellular communication data between the remote cellular interface translator and the application using the local subscriber identity module (SIM) information of the local device as if the remote cellular interface translator is configured to communicate directly with a cellular hardware system, the local resource data being retrieved from a cellular communication hardware system of the local device and useable by the remote cellular interface translator for communication with the application such that the remote device does not utilize a remote SIM to communicate the cellular communication data that is communicated between the cellular ..

Response to Arguments
5.	Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
In the remarks on pg. 11- 13 of the amendment, the applicant contends that Huang in view of Lee does not teach or suggest “a remote cellular interface translator, for communication of the cellular communication data between the remote cellular interface translator and the application using local subscriber identity module (SIM) information as if the remote cellular interface translator is configured to communicate directly with a cellular hardware system”
Examiner respectfully disagrees Lee teaches in [0160-167] A success of the linkage with the second terminal 100A (via the used SIM information to establish connection), the second terminal 100A can switch to the ON state or activated state.  The payment application can be run in the background to access the payment server 500. the watch-type terminal 200 turns into the state where the watch-type terminal cellular communication data between the remote cellular interface translator and the application using local (SIM) information.  As the data is in communication with the cellular hardware of the cellular wireless communication system of fig.  2.  Therefore claim limitation is not patentable distinct as presented. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 16, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462